Citation Nr: 0805777	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus with erectile 
dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
associated with Type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity associated with Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to September 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2007.  Following the hearing, the 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require 
regulation of activities.  

2.  The peripheral neuropathy of the left lower extremity is 
manifested by subjective complaints of pain, weakness, 
fatigue, functional loss, as well as difficulty ambulating 
and the use of a cane to assist in ambulation; and objective 
evidence of loss of vibratory sense to the toes and distal 
foot surfaces, with abnormal muscle tone or bulk.

3.  The peripheral neuropathy of the right lower extremity is 
manifested by subjective complaints of pain, weakness, 
fatigue, functional loss, as well as difficulty ambulating 
and the use of a cane to assist in ambulation; and objective 
evidence of loss of vibratory sense to the toes and distal 
foot surfaces, with abnormal muscle tone or bulk.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for an initial 20 percent disability rating 
for peripheral neuropathy of the left lower extremity 
associated with Type II diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 
(2007).

3.  The criteria for an initial 20 percent disability rating 
for peripheral neuropathy of the right lower extremity 
associated with Type II diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Type II Diabetes Mellitus

Here, the veteran has appealed the initial 20 percent 
disability rating assigned for diabetes mellitus.  38 C.F.R. 
§ 4.119, Diagnostic Code (Code) 7913.  The next higher 
evaluation, 40 percent, is awarded when the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.  The term "regulation of activities," as defined 
by Diagnostic Code 7913, requires that a claimant have a 
medical need to avoid not only strenuous occupational 
activity, but strenuous recreational activity as well.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, although the 
veteran's diabetes does require insulin and restricted diet, 
it does not require regulation of activities due to this 
condition alone.  

Private medical records and correspondence from private 
physicians dated in July 2005 and August 2005 indicate that 
the veteran requires glucometer monitoring as well as a 
special diet, oral medication, and insulin to manage his 
diabetes.  There is no competent medical opinion, however, 
suggesting that the veteran's diabetes mellitus standing 
alone results in a medical need to avoid strenuous 
occupational or recreational activity.  See Camacho, 21 Vet. 
App. at 363-34 (2007).

Furthermore, any subjective assertion of the need to regulate 
activities is associated with various secondary disabilities 
related to diabetes mellitus.  Service connection has been 
separately established for numerous disabilities that are 
associated with diabetes mellitus.  See 38 C.F.R. § 4.119, 
Code 7913, Note (1) (compensable complications of diabetes 
are evaluated separately).  These disabilities include 
coronary artery disease (CAD), bilateral non-proliferative 
diabetic retinopathy, peripheral neuropathy of the lower 
extremities and erectile dysfunction, each of which are 
currently assigned a separate schedular disability rating.  

The only evidence of regulation of activities has come from 
the veteran's own subjective accounts, as documented in 
various VA examination reports.  A January 2006 VA peripheral 
nerves examination report states that the veteran's 
peripheral neuropathy of the bilateral lower extremities 
impacted his occupational activities with decreased mobility, 
lack of stamina, weakness or fatigue, and pain.  The 
examination report reflects that the bilateral peripheral 
neuropathy had no effect on the daily activities of shopping, 
recreation, eating, bathing, dressing, toileting, and 
grooming; and a moderate effect on chores, exercise, sports, 
and traveling.

Similarly, a June 2007 VA heart examination states that the 
veteran's CAD impacted his occupational activities with 
decreased mobility and weakness or fatigue.  The examination 
report reflects that the CAD had no effect on the daily 
activities of traveling, eating, bathing, dressing, 
toileting, and grooming; a moderate effect on chores, 
shopping, and recreation; a severe effect on exercise; and 
prevented participation in sports.  A November 2007 VA eye 
examination revealed that the veteran's diabetic retinopathy 
had no significant occupational effects and did not have any 
effect on daily activities.

There is no objective medical evidence that the veteran must 
regulate his activities due to his diabetes mellitus, and any 
subjective assertion of the regulation of activities is 
associated with separately-rated secondary disabilities, 
which may not be used to evaluate disability from diabetes 
mellitus standing alone.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 20 percent for diabetes 
mellitus under Code 7913.  

Peripheral Neuropathy of the Bilateral Lower Extremities
Associated with Type II Diabetes Mellitus

The peripheral neuropathies of the bilateral lower 
extremities are each evaluated as 10 percent disabling under 
Code 8521, paralysis of the external popliteal (common 
peroneal) nerve.  38 C.F.R. § 4.124a.  Code 8521 provides for 
a 20 percent rating when there is moderate incomplete 
paralysis and a 30 percent rating for severe incomplete 
paralysis.  A maximum schedular evaluation of 40 percent is 
in order for complete nerve paralysis, with the following 
characteristics: foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of the proximal phalanges of toes lost; 
abduction of the foot lost, adduction weakened; and 
anesthesia covers the entire dorsum of the foot and toes.

The note to the rating schedule for peripheral nerves advises 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 

Here, the veteran asserts he began to develop tingling and 
numbness in both feet in January 2005 that progressed into 
numbness and pain in approximately November 2005.  At his 
June 2005 VA diabetes examination, the examiner found the 
veteran's feet to be free from ulcers and other sores, with 
normal sensation bilaterally.  The examiner diagnosed the 
veteran with probable diabetic peripheral neuropathy and 
recommended that he undergo nerve conduction studies.  

The veteran underwent a January 2006 VA peripheral nerves 
examination in which he complained of pain, weakness, 
fatigue, and functional loss.  He also described difficulty 
ambulating on even surfaces and used a cane to assist in 
ambulation.  Physical examination revealed loss of vibratory 
sense to the toes and distal foot surfaces bilaterally.  The 
distal peripheral nerves of the lower extremities were noted 
to be the only nerves affected.  Although abnormal muscle 
tone or bulk was noted, there was no muscle atrophy, no 
abnormal movements, no abnormal plantar reflex, and no effect 
on the function of any joint.  Knee jerk and ankle jerk tests 
were 2+ bilaterally.  Gait and balance were normal, and 
paralysis as well as impairment of motor function were found 
to be absent.  

The evidence does not indicate that the peripheral neuropathy 
has resulted in paralysis or loss of motor function in the 
bilateral lower extremities.  In accordance with 38 C.F.R. § 
4.124a, if the involvement is wholly sensory, the rating 
should be for mild or, at most, moderate incomplete 
paralysis.  The veteran contends that he has difficulty 
ambulating due to pain in the lower extremities, which he 
attributes to peripheral neuropathy.  There is no other 
medical evidence indicating that he has another disability, 
such as degenerative disc disease with radiation of pain that 
would similarly affect the bilateral lower extremities.  For 
these reasons, resolving doubt in favor of the veteran, the 
Board finds that the overall disability picture more nearly 
approximates the criteria for separate 20 percent ratings for 
moderate incomplete paralysis of each lower extremity under 
Code 8521.  However, in the absence of findings of paralysis 
or impairment of motor function, the veteran's peripheral 
neuropathies of the bilateral lower extremities can not be 
said to be severe enough to warrant separate 30 percent 
ratings under Code 8521.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the veteran's 
Type II diabetes mellitus and associated peripheral 
neuropathies of the bilateral lower extremities, alone, have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  To the contrary, the veteran has 
indicated he is self-employed and can set his own hours and 
assign himself different duties.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duty to Notify and Duty to Assist

The veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran submitted private medical records as 
well as personal statements and statements from his private 
physicians, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in June 2005, January 2006, June 2007, and 
November 2007.  Although the veteran indicated an intention 
at the August 2007 Travel Board hearing to submit additional 
evidence in his possession, the additional evidence was not 
received within the allotted 60-day period.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).





ORDER

An initial disability rating greater than 20 percent for Type 
II diabetes mellitus with erectile dysfunction is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 20 percent disability rating 
for peripheral neuropathy of the left lower extremity 
associated with Type II diabetes mellitus is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 20 percent disability rating 
for peripheral neuropathy of the right lower extremity 
associated with Type II diabetes mellitus is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


